Title: From Thomas Jefferson to William Short, 12 October 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Oct. 12. 06
                        
                        On my arrival here I found your letter of Sep. 27. with an accumulation of business which has prevented my
                            answering till now. the paper it inclosed I have destroyed as you desired. it’s contents shall now be answered with that
                            frankness which has always existed between us, and an entire confidence that the whole subject will remain confined to
                            ourselves alone. the two facts on which the paper is grounded, being taken from the newspapers, are, like every thing else
                            found in newspapers, entirely groundless, to wit, 1. that our negociation at Paris has failed. 2. that Yrujo is
                            recommissioned. as to the latter I conclude it false because his former commission not having been invalidated, a new one
                            would be too great a folly even for Spain, & because he has given us no intimation of such a re-credence. I know indeed
                            that his government has fully approved of his conduct, & therefore that it is possible it may be left for us to right
                            ourselves; which we shall do without ceremony, as soon as our greater interests shall be settled. but I rather believe his
                            successor is named, & is now in the country. as to the first fact Spain had named her negociator at Paris, who was on
                            the spot, and within 2. or 3. days of the date of our last advices they were to enter on business. and I have little doubt
                            that a treaty is signed before this time, and consequently that an additional commissioner would now be too late. altho’
                            this answers the immediate proposition, yet I cannot let pass the
                            occasion it has presented, & which I have long wished, of opening my bosom to you on this subject. the relation in which
                            we have always stood justifies you in the expectation, & myself
                            in the exercise of a candid explanation, and tho’ it cannot be without feeling on both sides yet we are both too
                            reasonable not to be sensible that facts have in this case controuled the dictates of friendship. my recapitulation of
                            these must commence very far back.
                        you remember, no doubt, while we were together in Paris, my advising to you to return to Virginia, to get
                            into the public councils, & I have raised up a character on the foundation of your own talents & qualifications which
                            would in due time make you every thing you wished to be. you had concluded to come, when the necessity of my visit home,
                            then intended to be temporary, led to your stay during my absence. my return however became permanent; you were appointed
                            Chargé des affaires at Paris, & afterwards Minister resident at the Hague & then a special minister to Spain. this was
                            while I was secretary of state, & shews that there was no want of confidence in you, nor of disposition to advance you
                            on my part. the French revolution was then in the plenitude of it’s favor in America, & wishes for & against it’s
                            success constituted the distinction of that day between republicans & federalists, democrats & aristocrats. it
                            appeared from your letters that you very early became disgusted with the conduct of the revolution, before we saw any
                            thing in it but what proceeded from the necessity of their situation. this disgust you manifested in every letter. I read
                            your letters always to the President, & long without his making any remarks on this feature in them. I did not chuse to be
                            the first in doing so. at length some very strong expressions on your part occasioned him to open with warmth on the
                            subject, & to desire that I would communicate to you his entire disapprobation of it. I asked leave to do it in a
                            private letter, & not in a public one which would place it on the records. to which he assented. you may remember
                            recieving such a letter from me. here the matter would have rested, confined for ever to his breast & mine, but that
                            during your negociation of the loan in Holland, you had, in your letters to Hamilton, indulged yourself in the same
                            expressions of disgust towards the revolution of France. altho’ this was in Unison with his own sentiments, yet he would
                            not lose the opportunity of ruining one whom he considered as an object peculiarly of my friendship. on the occasion
                            therefore of a call from the Senate, for some information respecting the Dutch loan, on pretense of a want of time to cull
                            it from your letters, he sent the whole bundle of them into the Senate. they were all read; their counterrevolutionary
                            spirit was communicated in conversations to the members of the other house, & by both to their constituents through the
                            whole of the states. you were immediately branded through all the states as a counter-revolutionary aristocrat; of which
                            you yourself saw evidences. an absence of near 20. years from our country & a rumor that you did not mean to become
                            again a resident of it, added to former impressions, had increased their effect.  on many occasions have mr Madison & myself, when at a loss for proper characters to
                            fulfill our wishes abroad, lamented that the public prejudices deprived us of your assistance. in a government like ours
                            the first duty of an Executive magistrate is to inspire the mass of his fellow-citizens with full confidence in his
                            disinterestedness and impartiality as well as in his understanding. without this he cannot unite their energies into one
                            mass on the great occasions where their good may require it. most especially must such persons be named to the great
                            offices as are favorably known to the public & possess their confidence. it was for this reason that, since your return,
                            I have so often recommended to you the passing your winters here. I do believe that, could you have found this convenient,
                            your intercourse with the members of Congress would have rectified their opinions & their dispositions towards you, &
                            that on a favorable occasion, the Senate might have approved of your nomination. how far the single winter of your
                            remaining stay passed here might still place you rectus in cunâ can only be known by the experiment; but it is certain
                            that at present the Senate would negative your nomination & place you farther from the object than you now are. to
                            possess the confidence of the public functionaries you must be known to them, & know them. the reading the debates of
                            Congress in Philadelphia, gives no more knolege of that body than the reading them in London or Paris. they should be
                            known in their persons, their manners, their sentiments & spirit. they may be considered as presenting the nation itself
                            in abridgment, and where opportunities are wanting of studying the nation at large, their representatives, as the only
                            models should become the subject of inspection & observation.
                        Altho’ this statement is of facts not at all within my power, yet the pain of making it has hitherto
                            prevented my doing it. indeed I did imagine you might have become sensible of it yourself, and that it could be remedied
                            only by yourself the appointments you recieved, while I was Secretary of state, quite as much as your years would at that
                            time justify prove if proof could be wanting, my dispositions to avail the public of your services, & you of their
                            favors, at a time when nothing had happened to affect you in their sight. the superseding you at Madrid by mr Pinckney
                            took place after I was out of office, and was an appendage of the Jay mission in which I had no agency. I repeat what in
                            substance I have before observed, that in a government like ours, the power is not really & solely where it is
                            ostensibly; and that whenever it runs counter to the public sentiment, it will be made to feel it’s superior controul. it
                            is better for all parties that that conflict be not risqued. it has required all the zeal of my friendship to express so
                            unreservedly this naked state of things, and I fear it will require all yours to recieve it with that indulgence to which
                            the motives inducing it are entitled. if I know you however, I think you will, and that you will consider it as one of the
                            strongest proofs of that friendship which is sincere & unalterable.
                        
                            Th: Jefferson
                            
                        
                    